--------------------------------------------------------------------------------

EXHIBIT 10.2
 
 
Warrant


To Purchase 1,000,000 Shares of Common Stock of
 
SINGLE TOUCH SYSTEMS INC.
 
Grant Date: June 28, 2011
 
THIS WARRANT (the “Warrant”) certifies that, for value received, Pharmacy
Management Strategies LLC (the “Holder”) is entitled, upon the terms and
conditions hereinafter set forth, at any time on or after the Grant Date and on
or before the close of business on the third anniversary of the Grant Date (the
“Termination Date”) but not thereafter, to subscribe for and purchase from
Single Touch Systems Inc., a Delaware corporation (the “Company”), up to
1,000,000 shares (the “Warrant Shares”) of common stock (the “Common Stock”) of
the Company, subject to adjustment hereunder. The purchase price of one share of
Common Stock under this Warrant shall be equal to the Exercise Price, as defined
in Section 2(b).
 
Section 1.          Acknowledgements.  The Holder, by acceptance of this
Warrant, acknowledges that this Warrant is not granted under any Company Warrant
plan and that this Warrant (and the Warrant Shares) does not have any
registration rights. The Holder, by acceptance of this Warrant, acknowledges
that this Warrant represents a full accord and satisfaction of any and all
rights of the Holder against the Company and any of its affiliates under that
certain agreement dated May 13, 2011 as subsequently revised and replaced in the
entirety by that certain agreement dated March 14, 2012 and under any other
written or oral agreement between the Company (or any of its affiliates) and the
Holder.
 
Section 2.          Exercise.
 
a)        Exercise of Warrant.  Exercise of the purchase rights represented by
this Warrant may be made, in whole or in part, at any time or times on or after
the Grant Date and on or before the Termination Date by (1) delivery to the
Company of a duly executed facsimile copy of the Notice of Exercise Form annexed
hereto, accompanied by (2) payment of the aggregate Exercise Price of the shares
thereby purchased by wire transfer or cashier’s check drawn on a United States
bank.  Partial exercises of this Warrant resulting in purchases of a portion of
the total number of Warrant Shares available hereunder shall have the effect of
lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased.  The Holder
and the Company shall maintain records showing the number of Warrant Shares
purchased and the date of such purchases.
 
b)        Exercise Price.  The exercise price per share of the Common Stock
under this Warrant shall be $0.40, subject to adjustment hereunder (the
“Exercise Price”).
 
c)        Mechanics of Exercise.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
i.           Authorization of Warrant Shares.  The Company covenants that all
Warrant Shares which may be issued upon the exercise of the purchase rights
represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant and payment of the Exercise Price therefor, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges in respect of the issue thereof.
 
ii.           Delivery of Certificates upon Exercise.  Certificates representing
Warrant Shares shall be transmitted by the transfer agent of the Company to the
Holder by physical delivery to the address specified by the Holder in the Notice
of Exercise promptly after each exercise.
 
iii.          Closing of Books.  The Company will not close its stockholder
books or records in any manner which prevents the timely exercise of this
Warrant, pursuant to the terms hereof.
 
Section 3.          Certain Adjustments.
 
a)        Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (A) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company pursuant to this Warrant), (B) subdivides outstanding shares of Common
Stock into a larger number of shares, (C) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (D) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event and the number of shares issuable
upon exercise of this Warrant shall be proportionately adjusted such that the
aggregate Exercise Price of this Warrant shall remain unchanged.  Any adjustment
made pursuant to this Section 3(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or reclassification.
 
b)        Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer is
made by any Person (whether by the Company or another Person) and is accepted by
the holders of 50% or more of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the Person or Persons making or
party to, or associated or affiliated with the Persons making or party to, such
purchase, tender or exchange offer), as such, (iv) the Company, directly or
indirectly, in one or more related transactions effects any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property or any
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
reclassification, reorganization or recapitalization of the Common Stock, (v)
the Company, directly or indirectly, in one or more related transactions
consummates a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination), or (vi) any
“person” or “group” (as these terms are used for purposes of Sections 13(d) and
14(d) of the Securities Exchange Act) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, of 50% of the aggregate ordinary voting power represented by issued
and outstanding Common Stock (each a “Fundamental Transaction”), then, the
Company shall make appropriate provision to ensure that the Holder will
thereafter receive upon an exercise of this Warrant at any time after the
consummation of a Fundamental Transaction but before the Termination Date, in
lieu of the Warrant Shares (or other stock, securities, cash, assets or other
property whatsoever) issuable upon the exercise of this Warrant before such
Fundamental Transaction, such shares of stock, securities, cash, assets or any
other property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had this Warrant been exercised immediately
before such Fundamental Transaction. If any holder of Common Stock is given any
choice as to the stock, securities, cash, assets or any other property
whatsoever (including warrants or other purchase or subscription rights) to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to what receives it upon any exercise of this Warrant following such
Fundamental Transaction. The Company shall cause any successor entity in a
Fundamental Transaction in which the Company is not the survivor to assume in
writing all of the obligations of the Company under this Warrant in accordance
with the provisions of this Section 3(b) pursuant to written agreements in form
and substance reasonably satisfactory to the Holder and approved by the Holder
(without unreasonable delay) before such Fundamental Transaction. The provisions
of this paragraph shall apply similarly and equally to successive Fundamental
Transactions.
 
c)        Calculations. All calculations under this Section 3 shall be made to
the nearest cent or the nearest share, as the case may be. For purposes of this
Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.
 
d)        Notice to Holder of Adjustment to Exercise Price. Whenever the
Exercise Price is adjusted pursuant to this Section 3, the Company shall
promptly mail to the Holder a notice setting forth the Exercise Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Section 4.          Transferability.  This Warrant and any and all rights
hereunder are not transferable by the Holder.
 
Section 5.          Miscellaneous.
 
a)        No Rights as Stockholder until Exercise.  This Warrant does not
entitle the Holder to any voting rights or other rights as a stockholder of the
Company before the exercise hereof.
 
b)        Saturdays, Sundays, Holidays, etc.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall be a Saturday, Sunday or a legal holiday, then such action may be
taken or such right may be exercised on the next succeeding day not a Saturday,
Sunday or legal holiday.
 
c)        Authorized Shares.  The Company covenants that during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares upon the exercise of any purchase rights under this Warrant.  The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.
 
d)        Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the laws of the State of Delaware, without giving effect to its principles
of conflicts of law.
 
e)        Interpretation.  The Holder, by acceptance of this Warrant, hereby
agrees to accept as binding, conclusive and final all decisions and
interpretations of the Company regarding any questions relating to this Warrant.
 
f)         Restrictions.  The Holder, by acceptance of this Warrant,
acknowledges that Warrant Shares acquired upon the exercise of this Warrant will
have restrictions upon resale imposed by state and federal securities laws.
 
g)        Nonwaiver and Expenses.  No course of dealing or any delay or failure
to exercise any right hereunder on the part of Holder shall operate as a waiver
of such right or otherwise prejudice Holder’s rights, powers or
remedies.  Without limiting any other provision of this Warrant or the Purchase
Agreement, if the Company willfully and knowingly fails to comply with any
provision of this Warrant, which results in any material damages to the Holder,
the Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
h)        Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of the Holder for the purchase price of any Common
Stock or as a stockholder of the Company, whether such liability is asserted by
the Company or by creditors of the Company.
 
i)         Successors.  This Warrant and the rights and obligations evidenced
hereby shall inure to the benefit of and be binding upon the successors of the
Company and of the Holder.
 
j)         Amendment.  This Warrant may be modified or amended or the provisions
hereof waived, but only with the written consent of the Company and the Holder.
 
k)        Severability.  Wherever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 
l)         Headings.  The headings used in this Warrant are for convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.
 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.
 


Dated:  March XX, 2012                                           

  SINGLE TOUCH SYSTEMS INC.                     By: 
 
      Name:   James Orsini       Title:     President  

 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
NOTICE OF EXERCISE


TO:           Single Touch Systems Inc.


 
The undersigned hereby elects to purchase ________ Warrant Shares of the Company
pursuant to the terms of the Warrant dated June 28, 2011, and tenders herewith
payment of the exercise price in full in lawful money of the United States.
 
Dated:  ______________, 201_
 
 

  Holder’s Signature:               Holder’s Address:                    

 
 
 
Signature Guaranteed:  ___________________________________________




NOTE:  The signature to this Notice of Exercise must correspond with the name as
it appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.


 











 
6

--------------------------------------------------------------------------------

 
